Citation Nr: 1433808	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-07 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for neuropathy of the feet.

4.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Charles E. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and J.W.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2011, the Veteran, his mother, and J.W. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

The Veteran has previously asserted including in a December 2009 statement, that while in service in July 1981 he was on a top secret mission in Nicaragua when he was "captured, imprisoned, beaten, and observed executions" which led to "severe physical and mental problems."  VA has been unable to verify any such secret missions from official sources principally because, as detailed below, appropriate development was not undertaken.  Regretfully, remand is therefore again required. 

The Veteran has been variously diagnosed by treating VA and private mental health providers with bipolar disorder, depression, schizophrenia, schizoaffective disorder, and PTSD.  Psychiatric testing for VA treatment purposes in January 2009 indicated that the Veteran suffered from "significant PTSD as well as paranoid schizophrenia."  Care notes from a private hospitalization record in July 2009 reflect active hallucinations and an assessment of incapacity due to psychiatric impairment.  Service treatment records fail to reflect any mental health treatment.  However, the Veteran has asserted that he received mental health care following his escape from imprisonment while on a secret mission in Nicaragua in service.
 
A review of the record reveals that service mental health treatment records have still not been obtained, despite the Board's December 2011 remand instructions.  These should be sought and the efforts to obtain them documented, to comply with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran also has asserted that he injured his ankle while on the secret mission in Nicaragua when he was captured and tortured.  His representative at his August 2011 hearing before the undersigned contended that records related to his secret mission would have been classified or altered.  Service treatment records reflect that he injured his ankle playing soccer, but the Veteran denies this, contending that this was only a cover story for injury sustained from torture or beatings in Nicaragua.   

The Board remanded the claim in December 2011 in part to seek verification of the Veteran's alleged special operations/secret missions including in Nicaragua, in compliance with VA Fast Letter 09-52.  In January 2012, the Appeals Management Center (AMC) provided the Veteran with an appropriate development letter addressing Special Operations development, but then failed to carry out appropriate development.  

The Veteran supplied details of alleged Special Operations in Nicaragua and elsewhere, including in hand-written and typed statements submitted in February 2012 and in other communications and testimony.  The RO or AMC was to route the Veteran's claims folder to the Military Records Specialist (MRS) for completion of a Special Operations Forces Incident document for alleged Special Operations, to be sent via encrypted e-mail to VAVBASPT/RO/SOCOM.  Unfortunately, it appears that the only Special Operations activity which the AMC sought to verify by the Special Operations Forces Incident document emailed in March 2012 was one of support for the Iran Hostage situation while stationed in Izmit, Turkey.  Thus, no query was directed concerning Special Operations in Nicaragua.  Remand is again required to seek Special Operations verification through these channels, including for the Veteran's asserted Nicaragua mission.  

The Board notes that Special Operations are operations that have the characteristics of combat; therefore, 38 CFR 3.304(d) (2013) will apply in all cases where a Veteran's participation in Special Operations is verified.

While the Veteran has alleged his back disorder originated in service and has continued since then, VA treatment records include a May 2002 pre-anesthesia evaluation for a cholecystectomy, during which the Veteran reported a history of chronic back pain since a motor vehicle accident in 1984.  Additionally, in connection with October 2013 VA mental health treatment, the Veteran attributed two broken engagements and a failure to marry and to have children to his alleged military sexual trauma, whereas past treatment records including from a November 2005 mental health treatment and a December 2009 VA social worker visit document the Veteran's self-reported history of having been previously married for several years and having had several relationships following his divorce.  Thus, the Veteran has provided contradictory histories about his back condition and his marital status.  

These conflicting histories call into question the Veteran's credibility including with regard to his self-reported history of a secret mission in Nicaragua, as does the possibility that the Veteran's self-reported history may be the product of delusions from mental illness.  Thus, the Veteran's appealed claims are particularly dependent upon independent corroboration of any actual Special Operations during service.  

Because the Veteran has also alleged his claimed physical injuries are associated with his secret mission in Nicaragua, the claims for service connection for neuropathy of the feet, a back disability, and a cervical spine disability must be held in abeyance pending this remand inquiry.  

Additionally, the Veteran's representative has recently emphasized the Veteran's past allegations of a rape by a fellow soldier while the Veteran was stationed in Korea, which the representative alleges caused the Veteran's PTSD.  Thus, the claim must also be developed as one for service connection for PTSD based on personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated." See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (finding that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board finds that the Veteran should be afforded a VA psychiatric examination to squarely address the likelihood of whether the alleged trauma occurred, whether the criteria for a diagnosis of PTSD are met, and whether the two are related. See 38 C.F.R. § 3.304(f)(5) ; Menegassi, 683 F.3d at 1382.  An opinion should also be provided as to whether the Veteran has any other psychiatric disorder that is attributable to his military service.

Upon that psychiatric examination, the examiner should also be asked to attempt to ascertain the likelihood that any current mental disorder developed in service, and the likelihood that any psychosis was present within the first post-service year.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran with additional VCAA notice, informing him of the information and evidence required to establish service connection for PTSD based on in-service personal assault.  

2.  The RO should obtain any service mental health treatment records and any service personnel records not yet obtained.  This should include records of any treatment associated with the motor vehicle accident in 1984 during which the Veteran may have incurred a back injury.  If any requested records are not obtained, the efforts to obtain the records should be fully documented and the Veteran should informed of the records that are unavailable.  

3.  The RO should undertake appropriate development to obtain any outstanding records of treatment from VA medical centers in East Orange, New Jersey; Lyons, New Jersey; Philadelphia, Pennsylvania; and Bay Pines, Florida; as well as any other outstanding records pertaining to post-service treatment of the disabilities at issue.  If any requested records are not obtained, the efforts to obtain the records should be fully documented and the Veteran should informed of the records that are unavailable.  

4.  Thereafter, the RO should route the Veteran's the claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be provided to the MRS to complete the Special Operations Forces Incident document (Enclosure 2 in Fast Letter 09-52) and send it via encrypted e-mail to VAVBASPT/RO/SOCOM.  This document should address all the Veteran's alleged Special Operations during service, including as detailed in the Veteran's hand-written and typed February 2012 submitted statements.  This must address his asserted Special Operation duties in Nicaragua in July 1981.  

5.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine whether the Veteran has PTSD due to a stressor pertaining to personal assault and/or sexual trauma during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should be provided a statement of any stressors (including any Special Operations) which the RO has found to be corroborated.

A diagnosis of PTSD due to the corroborated stressor(s) should be confirmed or ruled out.  

Based on the review of the Veteran's pertinent history, including based on lay statements of record and past medical evidence, and examination of the Veteran, the examiner should express an opinion as to: (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service personal assault and sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and (3) whether such PTSD is due at least in part to an in-service personal assault or sexual trauma, or due to any other in-service stressor. 

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by a psychiatric disorder which the examiner has found to be related to service.
 
With respect to any psychosis present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder was manifested during the first year following the Veteran's separation from service in July 1982.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The RO should also undertake any other development it determines to be warranted.  

7.  Then, the RO should again review the record and readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



